Title: To Thomas Jefferson from Benjamin Harrison, 12 November 1784
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
Virginia Richmd. Novr. 12th. 1784

I yesterday received information from Mr. Peale of Philadelphia that the full length Picture of General Washington which I had ordered some months ago was finished and ready to be shipped to your address by the first Vessel. I enclose you a Copy of his Letter that you may know the meaning of his devices, tho’ I would by no means have them followed unless they meet your approbation.
I also enclose you a bill of exchange of Mr. Wm. Alexanders for 8957. Livres 11d. Tournois which will be sufficient to set the work agoing, the remainder will be forwarded as soon as your estimate of the expense comes to hand.
Our assembly is now sitting. They have done nothing yet worthy your notice, except that yesterday a Vote passed by a majority of 17 for a general Assessment for the Support of the Christian religion, notwithstanding which I think it doubtful whether they will be able to carry the bill through the House.
They have the Subject of opening the navigation of the Western Waters before them, and I am hopeful will set the work on foot, as they seem fully impressed with the Utility of the measure, but whether the indians will suffer it to go forwards I think greatly  problematical as they seem to be in very ill temper from one end of the Continent to the other, and I greatly fear a general indian War in the spring unless Congress act with more prudence and attend more to conciliatory measures than they have hitherto.
A Mr. Rumsay has also engaged the attention of this Assembly. He has offered to discover a secret by which a boat with ten tons in her can, with three hands be carried as fast against the strongest current as she can be made to do in the common way with it, the Machinery of which he avers is so simple that it can be executed by a common Negro Carpenter when once seen. I confess myself at a loss what to think of the proposal, and indeed should conclude it impossible if it had not been attested by Genl. Washington Mr. B. Randolph and General Wood who all saw the experiment made, and are perfectly satisfied that it will not only answer, but that the stronger the current is the faster the boat will go. If the Assembly agree to his proposals which I expect they will do, I shall probably see the experiment made, in which case I will do myself the pleasure of communicating my observations more fully.
Be so obliging as to present my best respects to Doctor Franklin and my most friendly compliments to Mr. Short and be assured that I am &c.,

BH

